DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.



Allowable Subject Matter
Claims 1-10, 13, and 16-22 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the Examiner’s amendment of 11/8/2021 overcome the art of record, as well as cited documents of the 11/17/2021 in that the cited references fail to disclose or teach an ultrasonic detector which includes detection 
References like those of the cited (CN ‘236) document and cited reference to Raju et al (US ‘658) disclose and teach the use of both an ultrasound system and marking system, as well as feed forward signal processing, but not the feedback loop to both process detected signals, produce images, input a value/mark on said images, and the process of adding such a mark a the pixel position of such a mark/input value via the print head/detector combination. The devices of the 236 and 658 systems utilize combinations of devices and systems rather than an ultrasound imager or detector element solely to provide any feedback loop resembling the instant claims and still have differences in the way the feedback or feed-forward loop system would provide such marking. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793